


Exhibit 10.1


iPass Inc.
3800 Bridge Parkway
Redwood Shores, California 94065


May 28, 2015


Maguire Asset Management, LLC
1810 Ocean Way
Laguna Beach, California 92651
Attention: Timothy Maguire


Francis Capital Management, LLC
1453 Third Street, Suite 470,
Santa Monica, California 90401
Attention: John P. Francis


Foxhill Opportunity Fund, L.P.
12 Roszel Road, Suite C-101
Princeton, New Jersey 08540
Attention: Neil Weiner


     The following sets forth the agreement (the “Agreement”) between Maguire
Asset Management, LLC, Francis Capital Management, LLC, Foxhill Opportunity
Fund, L.P. (collectively, “MFF”) and the other parties to that certain Joint
Filing and Solicitation Agreement, dated April 16, 2015, listed in the signature
blocks below (collectively, the “Stockholder Group”) and iPass Inc. (“iPass” or
the “Company”):
1.
iPass hereby covenants and agrees that, effective as of the execution of this
Agreement, (a) the size of the Company’s Board of Directors (the “Board”) will
be expanded from seven (7) to ten (10) directors and (b) the Board will appoint
each of Damien Park, Brent Morrison, and Richard Karp (each individually, a
“Stockholder Group Director” and collectively, the “Stockholder Group
Directors”) to serve as a director of the Board, provided that the Stockholder
Group Director has submitted an irrevocable conditional resignation to iPass
pursuant to the iPass majority voting provisions of its Bylaws, in the form
attached hereto as Exhibit A.



2.
Each of John Beletic, Robert J. Majteles and Laurence Toney (the “Departing
Directors”), current directors of the Company, has informed the Board that he
will not be standing for reelection to the Board at the 2015 Annual Meeting of
Stockholders (the “Annual Meeting”). Effective as of the conclusion of the
Annual Meeting, the Board will be composed of seven (7) directors. iPass further
agrees not to increase the size of the Board to more than seven (7) directors at
any time during the Standstill Period (as defined in paragraph 9).


1



--------------------------------------------------------------------------------






3.
iPass hereby covenants and agrees that (a) iPass will nominate as a director for
election to the Board at the Annual Meeting each of the Stockholder Group
Directors and current iPass directors, Gary A. Griffiths, Michael M. Chang,
David E. Panos and Michael J. Tedesco (collectively, the “Incumbent Directors”),
(b) iPass will nominate no other persons to become a member of the Board at the
Annual Meeting, (c) the Board shall recommend that iPass’ stockholders vote in
favor of each of the Stockholder Group Directors and each of the Incumbent
Directors at the Annual Meeting and (d) iPass shall solicit proxies for the
election of each of the Stockholder Group Directors in the same manner as for
the Incumbent Directors at the Annual Meeting.

4.
Effective as of the conclusion of the Annual Meeting, the Board shall appoint
Mr. Park as Chairman of the Board. Mr. Park agrees that he shall not, without
the approval of a majority of the members of the Board, exercise the powers of
the Chairman of the Board under the Company’s bylaws to call a special meeting
of the stockholders of the Company.

5.
The Company agrees that if any of the Stockholder Group Directors or any
Replacement Director (as defined below) is unable to serve as a director,
resigns as a director or is removed as a director prior to the end of the
Standstill Period (as defined in paragraph 9), the remaining Stockholder Group
Directors shall have the ability to recommend a substitute person(s), who
qualify as “independent” pursuant to Nasdaq listing standards, for approval by
the Corporate Governance and Nominating Committee of the Board (the “Governance
Committee”), in good faith after exercising its fiduciary duties, which approval
shall not be unreasonably withheld (any such replacement nominee recommended in
accordance with the terms of this paragraph 5 shall be referred to as the
“Replacement Director”). In the event the Governance Committee does not accept a
substitute person recommended by the remaining Stockholder Group Directors, the
remaining Stockholder Group Directors will have the right to recommend
additional substitute person(s) who meet the requirement in the preceding
sentence. Upon the recommendation of a Replacement Director nominee by the
Governance Committee, the Board in good faith after exercising its fiduciary
duties shall vote on the appointment of such Replacement Director to the Board
no later than five (5) business days after the Governance Committee
recommendation of such Replacement Director; provided, however, that if the
Board does not elect such Replacement Director to the Board, the Parties shall
continue to follow the procedures of this paragraph 5 until a Replacement
Director is elected to the Board.

6.
Effective as of the execution of this Agreement, iPass shall appoint Kenneth
Traub to serve as an observer to the Board (the “Board Observer”) and to act in
such capacity as an advisor to the Board until the later of (i) the conclusion
of the Standstill Period or (ii) the Company provides Mr. Traub with written
notice of its termination of the Board Observer position. The Board Observer
shall be compensated on the same terms as the nonemployee directors serving on
the Board and shall be permitted to attend all meetings of the Board in a
nonvoting observer capacity. The Board Observer, after executing a board
observer consulting and confidentiality agreement in the form attached hereto as


2



--------------------------------------------------------------------------------




Exhibit B, shall be permitted to attend all meetings of the Board in a nonvoting
observer capacity and, in this respect, iPass shall give the Board Observer
copies of all notices, minutes, consents, and other material that it provides to
its directors in advance of each meeting to the extent practicable.
Notwithstanding any of the foregoing to the contrary, iPass reserves the right
to withhold any information, and to exclude the Board Observer from a meeting or
a portion thereof, if access to such information or attendance at such meeting
could, in the reasonable judgment of iPass’s counsel, (i) adversely effect the
attorney-client privilege between iPass and its counsel, (ii) cause the Board to
breach any fiduciary duty it may have, or (iii) result in a conflict between the
interests of iPass and those of the Board Observer, any member of the
Stockholder Group or any of their respective affiliates.
7.
Immediately following the Annual Meeting, the Board will create a strategic
committee of the Board (the “Strategic Committee”) to consist of two Stockholder
Group Directors and one Incumbent Director to examine the Company’s prior
strategic alternatives review process and, if appropriate, recommend to the
Board that iPass commence a new strategic review process. The Strategic
Committee shall have the authority to review strategic alternatives for the
Company, and to examine the Company’s business strategy, expense structure and
profitability plans.

8.
The Company shall use its reasonable best efforts to hold the Annual Meeting no
later than June 30, 2015.

9.
Until the earlier of (i) the date that is sixty (60) days prior to the deadline
for the submission of a notice of intent to nominate directors with respect to
the 2016 Annual Meeting of Stockholders pursuant to the iPass Bylaws or (ii) the
date that is one hundred (100) days prior to the first anniversary of the Annual
Meeting (the “Standstill Period”):

(a)
Each member of the Stockholder Group will vote all of the shares it owns in
support of the slate of directors nominated by the Board in accordance with
paragraph 3 above (and will not support or participate in any “withhold the
vote” or similar campaign, or support any other nominees other than the slate of
directors nominated by the Board);

(b)
Other than the Stockholder Group Directors that the Company will nominate
pursuant to paragraph 3, the Stockholder Group will not propose any candidates
for election as directors of iPass;

(c)
Except for the rights the Stockholder Group is entitled to pursuant to paragraph
6, the Stockholder Group will not request any rights related to a Board
observer; and

(d)
The Stockholder Group will not (i) propose (pursuant to Rule 14a-8 or otherwise)
any proxy resolutions or nominees for director for approval by iPass
stockholders; or (ii) except as permitted pursuant to paragraph 10, support any
proxy resolutions or conduct any proxy solicitations or seek to advise or
influence


3



--------------------------------------------------------------------------------




in any manner any person with respect to the voting of iPass voting securities
against the recommendation of the Board on such matters.
10.
Notwithstanding the foregoing or anything to the contrary herein, nothing in
this Agreement shall in any way limit the Stockholder Group’s rights as a
stockholder to freely vote its securities on any matter submitted to a vote of
the stockholders of iPass at the Annual Meeting (other than with respect to the
election of directors as set forth in paragraph 9(a)).

11.
Subject to the appointment of the Stockholder Group Directors to the Board
specified in paragraph 1 above and iPass’ and the Board’s continued compliance
with the terms hereof, the Stockholder Group withdraws its previously announced
notice of its intent to nominate directors with respect to the Annual Meeting.

12.
The Company shall reimburse the Stockholder Group for its reasonable and
documented third party (which shall not include members of the Stockholder
Group, other than fees of an affiliate of Mr. Park for services rendered to the
Stockholder Group by that affiliate prior to Mr. Park becoming a member of the
Board) fees and expenses (including legal expenses) incurred in connection with
the negotiation, execution and effectuation of this Agreement and the
transactions contemplated hereby, including, but not limited to, any matters
related to the Annual Meeting, provided that such reimbursement shall not exceed
$150,000 in the aggregate.

13.
With respect to each stock option held by a Departing Director (each, an
“Option”), the Stockholder Group will not oppose any decision by the Board to
(a) accelerate the vesting of such Option so that it shall be fully vested, and
(b) extend the post-termination exercise period of such option to be 27 months
following the date such Departing Director ceases to provide service to iPass as
set forth in the applicable plan under which the Option was granted.

14.
Promptly after the execution of this Agreement, iPass and the Stockholder Group
will issue a joint press release in the form attached hereto as Exhibit C.

15.
During the Standstill Period, the Company and the Stockholder Group shall each
refrain from publicly making, and shall cause their respective affiliates not to
make, any public statement or announcement, including the filing or furnishing
of any document or report with the Securities and Exchange Commission or any
other governmental agency or any disclosure to any journalist or analyst or the
press or media (including social media) (or any private statement or comment to
any investors, hedge funds, analysts, investment bankers, press or media that
disparages or negatively comments upon the Company or any of its affiliates or
associates or any of their respective officers or directors, including the
Company’s corporate strategy, business, corporate activities, Board, former
Board members or management or former management, or relates to and constitutes
an ad hominem attack on, or that both relates to and otherwise disparages,
impugns or is reasonably likely to damage the reputation of, the other party or
any of its affiliates or associates or any of their respective officers or
directors. The foregoing shall not restrict any person in connection with any
litigation, or the ability of any person to comply with


4



--------------------------------------------------------------------------------




any subpoena or other legal process, or respond to a request for information
from any governmental authority with jurisdiction over the person from whom
information is sought. The term “person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure, and
the term “affiliate” and “associate” shall have the meanings set forth in Rule
12b-2 promulgated under the Securities Exchange Act of 1934, as amended, and
shall include persons who become affiliates or associates of any person
subsequent to the date of this Agreement; provided, however, that for purposes
of this paragraph 15 none of the Company or its subsidiaries shall be deemed an
affiliate of the Stockholder Group.
16.
Each of MFF and the other entities included within the Stockholder Group agrees
that it will cause its controlled affiliates, current and future, to comply with
the terms of this Agreement as if party hereto.

17.
This Agreement may only be modified through a written agreement signed by iPass
and by MFF. This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersedes all prior
and contemplated arrangements and understandings with respect thereto. This
Agreement may be signed in counterparts, each of which shall constitute an
original and all of which together shall constitute one and the same Agreement.

18.
This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof. Each of the parties hereto
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States of
America, in each case located in the County of New Castle, for any action,
proceeding or investigation in any court or before any governmental authority
arising out of or relating to this Agreement and the transactions contemplated
hereby (and agrees not to commence any action, proceeding or investigation
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by registered mail to its respective
address set forth in this Agreement shall be effective service of process for
any action, proceeding or investigation brought against it in any such court.
Each of the parties hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, proceeding or investigation
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of Delaware or the United States of America, in each case
located in the County of New Castle, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, proceeding or investigation brought in any such court has been
brought in an inconvenient forum.

19.
Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates,


5



--------------------------------------------------------------------------------




instruments and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

6



--------------------------------------------------------------------------------




If you are in agreement please sign below.


Very truly yours,


IPASS INC.




By:     /s/ Gary A. Griffiths                
Gary A. Griffiths
Chief Executive Officer and President


Accepted and agreed as of the date set forth above.


CATALYSIS PARTNERS, LLC
By: Francis Capital Management, LLC
   its Managing Member and 
   Investment Manager   




By:    /s/ John P. Francis          
   John P. Francis
   Managing Member


FOXHILL OPPORTUNITY FUND, L.P.




By:    /s/ Neil Weiner             
   Neil Weiner
   Managing Member




CATALYSIS OFFSHORE LTD.






By:    /s/ John P. Francis          
   John P. Francis
   Director




FOXHILL CAPITAL (GP), LLC




By:    /s/ Neil Weiner             
   Neil Weiner
   Managing Member




FRANCIS CAPITAL MANAGEMENT, LLC






By:    /s/ John P. Francis          
   Managing Member


FOXHILL CAPITAL PARTNERS, LLC




By:    /s/ Neil Weiner             
   Neil Weiner
   Managing Member






MAGUIRE FINANCIAL, LP




By:    /s/ Timothy Maguire             
   Timothy Maguire
   Managing Member


ZUMA CAPITAL MANAGEMENT LLC
By: ZCM Opportunities Fund LP,
   its Investment Manager


By:    /s/ Brent S. Morrison             
   Brent S. Morrison
   Managing Director




7



--------------------------------------------------------------------------------








MAGUIRE ASSET MANAGEMENT, LLC




By:    /s/ Timothy Maguire             
   Managing Member






ZCM OPPORTUNITIES FUND LP




By:    /s/ Brent S. Morrison             
   Brent S. Morrison
   Managing Director




JOHN P. FRANCIS




   /s/ John P. Francis




NEIL WEINER




   /s/ Neil Weiner




TIMOTHY MAGUIRE




   /s/ Timothy Maguire




BRENT S. MORRISON




   /s/ Brent S. Morrison






RICHARD A. KARP




   /s/ Richard A. Karp




DAMIEN J. PARK




   /s/ Damien J. Park




NORMAN J. RICE, III




   /s/ Norman J. Rice, III






KENNETH H. TRAUB




   /s/ Kenneth H. Traub









EXHIBIT A
FORM OF CONDITIONAL RESIGNATION


________, 2015


Secretary
iPass Inc.
3800 Bridge Parkway
Redwood Shores, California 94065


Dear Secretary:


In order to effect the iPass Inc. nomination provisions under Section 8(b) of
the iPass Inc. Amended and Restated Bylaws, I hereby tender my resignation as a
member of the Board of Directors of iPass Inc., which shall be effective only in
the event that both (a) in an uncontested election of directors, I fail to have
received more “for” votes than “withheld” votes, and (b) the Board of Directors
of iPass Inc. accepts this resignation.


This resignation is irrevocable.


Very truly yours,






_______________________________


EXHIBIT B


IPASS INC.
BOARD OBSERVER CONSULTING AND CONFIDENTIALITY AGREEMENT
This Board Observer Consulting and Confidentiality Agreement (this “Agreement”)
is made as of ____________, 2015 (the “Effective Date”) by and between IPASS
INC., a Delaware corporation (the “Company”), and KENNETH TRAUB (“Advisor”).
In consideration for the mutual covenants set forth below, the parties agree as
follows:
1.SERVICES.
(a)    Performance. The Advisor is entitled to attend meetings of the Company’s
Board of Directors (the “Board”) and will provide advice, comments and feedback
on the Company’s business strategy and product, marketing, financial and other
aspects of the business as he deems appropriate (collectively, the “Services”).
Advisor is also entitled to receive (and shall be provided concurrently with its
delivery to the members of the Board) all notices of Board meetings, all Board
packages and all other information distributed to the members of the Board in
connection with such meetings. Notwithstanding any of the foregoing to the
contrary, the Company reserves the right to withhold any information, and to
exclude the Advisor from a meeting or a portion thereof, if access to such
information or attendance at such meeting could, in the reasonable judgment of
the Company’s counsel, (i) adversely effect the attorney-client privilege
between the Company and its counsel, (ii) cause the Board to breach any
fiduciary duty it may have, or (iii) result in a conflict between the interests
of the Company and those of the Advisor, any member of the Stockholder Group (as
that term is defined in the agreement among the Company, Maguire Asset
Management, LLC, Francis Capital Management, LLC, Foxhill Opportunity Fund, L.P.
and the other parties thereto, dated May 28, 2015, pursuant to which Advisor is
entering into this Agreement (the “Settlement Agreement”)) or any of their
respective affiliates.
(b)    Compensation. In consideration for Advisor’s provision of the Services,
the Company will provide to Advisor the same compensation that the Company
provides to its non-employee members of the Board during the Term of this
Agreement. The Company will also reimburse Advisor for reasonable travel and
other incidental expenses incurred by Advisor in performing the Services under
this Agreement; provided, however, that the Company will not be obligated to
reimburse such expenses unless Advisor provides the Company with appropriate
receipts or other relevant documentation for all such costs as part of any
submission for reimbursement.
2.    RELATIONSHIP OF PARTIES.
(a)    Independent Contractor. The Company and Advisor agree that Advisor is an
independent contractor and is not an agent or employee of, and has no authority
to act on behalf of or bind, the Company by contract or otherwise.
(b)    Indemnification. The Company agrees to indemnify and hold Advisor
harmless against and from all losses, claims, damages, liabilities, costs, fees
and expenses and all actions, claims, proceedings and investigations in respect
thereof arising out of or in connection with this Agreement, on the same terms,
conditions and limitations and in the same manner as the Company indemnifies all
members of the Board.
(c)    Employment Taxes and Benefits. Advisor will report as self-employment
income all compensation, if any, received by Advisor pursuant to this Agreement
and the Company will not make deductions from Advisor’s compensation for taxes;
therefore, the payment of any taxes related to Advisor’s provision of Services
under this Agreement will be the sole responsibility of Advisor. Advisor will
not be entitled to receive any vacation or illness payments, or to participate
in any plans, arrangements, or distributions by Company pertaining to any bonus,
profit sharing, insurance or similar benefits for Company's employees.
3.    CONFIDENTIALITY.
(a)    Confidential Information. Advisor acknowledges that Advisor may receive
and otherwise be exposed to knowledge, information and materials of Company,
including, but not limited to, designs, discoveries, inventions, know-how,
products, computer programs, procedures, improvements, developments, drawings,
notes, documents, methods, processes, trade secrets, and information regarding
plans for research, development, new products, marketing and selling business
plans, budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and information regarding the skills and compensation
of employees of the Company, and that all such knowledge, information and
materials are and will be the trade secrets and confidential and proprietary
information of Company (collectively “Confidential Information”).
(b)    Exceptions. For purposes of this Agreement, Confidential Information will
not include, and the obligations provided under this Agreement will not apply
to, information that: (a) is now or subsequently becomes generally available to
the public through no fault of the Advisor; (b) the Advisor can demonstrate was
rightfully in its possession prior to disclosure by the Company; (c) the Advisor
can demonstrate is independently developed by the Advisor without the use of or
access to any Confidential Information provided by the Company; (d) the Advisor
rightfully obtained or obtains from a third party who has the right, without
obligation to the Company, to transfer or disclose such information; (e) is
released or approved for release by the Company without restriction; or (f) is
required to be disclosed by applicable law or proper legal, governmental or
other competent authority (provided that the Company shall be notified in
advance of such requirement, and at the Company’s request and expense, Advisor
shall cooperate with the Company so that it may obtain protection for the
confidentiality thereof to the maximum extent available).
(c)    Ownership. Advisor agrees that all Confidential Information, whether
presently existing or developed in the future, whether or not patentable or
registrable under copyright law, and any advice rendered by Advisor to the
Company, will be the sole property of the Company and its assigns, and that the
Company and its assigns will be the sole owner of intellectual property and
other rights in connection with such advice and Confidential Information.
(d)    Care and Protection. Advisor agrees to (a) refrain from using or
permitting others to use Confidential Information in any manner or for any
purpose not expressly permitted or required by this Agreement, (b) hold in
strict confidence Confidential Information, and refrain from disclosing or
permitting others to disclose to any third party any Confidential Information
without the prior written consent of Company, and (c) protect the Confidential
Information using at least the same standard of care that Advisor uses to
protect Advisor’s own similar Confidential Information, but not less than
reasonable care.
(e)    No Grant of License.    This Agreement does not in any way constitute a
license or grant of any rights from the Company to Advisor to use Confidential
Information other than necessary for performing Services under this Agreement.
(f)    Third Party Information. Advisor understands that the Company has
received, and in the future will receive, information from third parties that is
confidential or proprietary (“Third-Party Information”). Advisor recognizes the
Company’s duty to maintain the confidentiality of such information. During the
term of this Agreement and thereafter, Advisor will hold Third-Party Information
in the strictest confidence and will not disclose or use Third-Party Information
except as permitted by the agreement between the Company and such third party,
and as necessary for performing Services under this Agreement, unless expressly
authorized to act otherwise by a written statement of an officer of the Company.
In addition, Advisor agrees not to bring to the Company or to use in the
performance of Services any materials or documents of a present or former
employer of Advisor, or of Advisor’s employees, or any materials or documents
obtained by Advisor under an obligation of confidentiality imposed by reason of
another of Advisor’s contracting relationships, unless such materials or
documents are generally available to the public or Advisor has authorization
from such present or former employer or client for the possession and
unrestricted use of such materials. Advisor understands that Advisor is not to
breach any obligation of confidentiality that Advisor has to present or former
employers and agrees to fulfill all such obligations during the term of this
Agreement.
4.    NO BREACH. Advisor hereby certifies that Advisor’s performance of all of
the terms of this Agreement and the Services will not breach any agreement to
keep the proprietary information of another entity in confidence and to the best
of Advisor’s knowledge, the performance of Services under this Agreement and the
Designs and Materials will not infringe the proprietary rights of any third
party.
5.    TERM AND TERMINATION.
(a)    Term. Unless earlier terminated pursuant to Section 5(b) of this
Agreement, the term of this Agreement (the “Term”) will be until the later of
(i) the conclusion of the Standstill Period (as such term is defined in the
Settlement Agreement) or (ii) the Company provides Advisor with written notice
of its termination of Advisor’s position as such.
(b)    Termination at Will. This Agreement may be terminated prior to the
expiration of the Term of this Agreement immediately upon written notice by the
Company to Advisor in the event of Advisor’s material breach of this Agreement
or gross misconduct by Advisor having a material adverse effect on the business
of the Company. Any determination of such breach or misconduct as used in this
Agreement will be made in the Company’s reasonable sole discretion. This
Agreement may also be terminated prior to the expiration of the Term of this
Agreement immediately upon written notice by the Advisor to the Company that
Advisor is resigning from his position as Advisor to the Board.
6.    EFFECT OF TERMINATION. Upon the expiration or termination of this
Agreement for any reason:
(a)    Each party will be released from all obligations and liabilities to the
other occurring or arising after the date of such termination, except that any
termination of this Agreement will not relieve Advisor of Advisor’s obligations
under Sections 2, 3, 4, 5 and 6 of this Agreement, nor will any such termination
relieve Advisor or the Company from any liability arising from any breach of
this Agreement; and
(b)    Advisor will promptly notify Company of all Confidential Information in
Advisor's possession and, at the expense of Advisor and in accordance with
Company's instructions, will promptly deliver or destroy to Company all such
Confidential Information.
7.    GENERAL.
(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of California without reference to its
conflict of laws provisions that would require the application of the laws of
any other jurisdiction. Advisor and the Company each hereby expressly consents
to the personal jurisdiction of the state and federal courts located in the
Company’s principal place of business for any lawsuit filed by either party
arising from or related to this Agreement.
(b)    Notices. Any notice required or permitted by this Agreement will be in
writing and will be delivered as follows with the notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by electronic mail or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice will be sent to the addresses specified
below or such other address as either party may specify in writing.
(c)    Complete Understanding; Modification. This Agreement constitutes the
complete and exclusive understanding and agreement of the parties and supersedes
all prior or contemporaneous understandings, negotiations, representations,
proposals, and agreements, whether written or oral, with respect to the subject
matter of this Agreement. Any waiver, modification or amendment of any provision
of this Agreement will be effective only if in writing and executed by the
parties to this Agreement.
(d)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed and
original, and all of which together will constitute one and the same agreement.
Facsimile signatures will suffice as originals.
(e)    Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, (a) such provision will be fully
severed herefrom and the remainder of the Agreement will remain in full force
and effect and (b) in lieu of such provision, the parties agree to add to this
Agreement a valid, legal and enforceable provision as similar in terms to such
invalid, illegal or unenforceable provision as may be possible.
(f)    Injunctive Relief. A breach of any of the promises or agreements
contained in this Agreement may result in irreparable and continuing damage to
the Company for which there may be no adequate remedy at law, and the Company is
therefore entitled to seek injunctive relief as well as such other and further
relief as may be appropriate.
(g)    Assignment. Advisor will not assign or transfer, directly or indirectly,
by operation of law or otherwise, this Agreement or its rights and obligations
under this Agreement without the prior written consent of Company. Any attempted
assignment in violation of the foregoing is null and void.
(h)    Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right.
[SIGNATURE PAGE FOLLOWS]


The parties have signed this Agreement as of the Effective Date.
COMPANY:
IPASS INC.
By:     
   Gary Griffiths
   Chief Executive Officer


Address:
 
   
   


ADVISOR:


    
Kenneth Traub
Address:


    
   
E-mail:



EXHIBIT C
PRESS RELEASE


iPass Reaches Settlement Agreement with Maguire Asset Management, Francis
Capital Management and Foxhill Opportunity Fund


Three New Members Immediately Join Company’s Board of Directors


REDWOOD SHORES, CA, May [__], 2015—iPass Inc. (NASDAQ:IPAS), the world's largest
commercial Wi-Fi network (“iPass” or the “Company”), together with Maguire Asset
Management, LLC, Francis Capital Management, LLC, Foxhill Opportunity Fund, L.P.
and their respective affiliates and nominees (collectively, the “Stockholder
Group”) jointly announced today that they have reached an agreement (the
“Agreement”) regarding the composition of the iPass Board of Directors (the
“Board”) and related matters, pursuant to which iPass will appoint Damien Park,
Richard Karp and Brent Morrison as new independent members of the Board, and
Kenneth Traub will serve as an advisor and observer to the Board, all effective
immediately. Mr. Park will also become chairman of the Board following the iPass
2015 annual meeting of stockholders, scheduled for June 30, 2015 (the “Annual
Meeting”). Messrs. Park, Karp and Morrison join incumbent Board members John D.
Beletic, chairman of the Board, Gary Griffiths, president and CEO, Robert J.
Majteles, Michael Tedesco, Michael Chang, David Panos, and Laurence Toney. Under
the terms of the Agreement, the size of the Board will be increased to ten
members until the Annual Meeting at which time it will be reduced to seven
members. The Company previously announced that Messrs. Beletic, Majteles, and
Toney will not seek re-election to the Board at the Annual Meeting.


In addition, the Agreement provides that immediately following the Annual
Meeting, the Board will form a Strategic Committee to consist of two Stockholder
Group directors and one incumbent director to examine the Company’s strategic
alternatives review process.


“When I was appointed president and CEO three months ago, I mentioned that iPass
had no option but to change – change to meet the demands of our business, our
customers and, especially, our shareholders,” said Gary Griffiths, iPass
president and CEO. “As I outlined in our first quarter 2015 earnings call on May
7th, significant changes in iPass’ internal operations are well underway. The
actions announced today are further indication that we are listening to our
shareholders and taking the steps necessary to accelerate revenue growth and the
path to profitability. I look forward to continuing down this path with Damien,
Richard, and Brent working alongside with Michael Tedesco, Michael Chang, and
Dave Panos and welcome Ken as an advisor to the Board.”


“I am delighted that we were able to constructively reach this Agreement with
the iPass Board,” said Damien Park. “As a representative of the Stockholder
Group that proposed changes to the Company’s Board composition and governance,
we are pleased with this compromise, which we believe is in the best interests
of all iPass shareholders. We look forward to working with Gary and the other
iPass directors toward our common goal of enhancing shareholder value.”


The complete Agreement between iPass and the Stockholder Group will be filed on
a Form 8-K with the Securities and Exchange Commission (the "SEC"). iPass will
file its definitive proxy statement for the Annual Meeting in due course.


About iPass Inc.
iPass delivers global, mobile connectivity as a hosted cloud service, connecting
its customers with the people and information that matter the most on all of the
devices they choose to carry: smartphones, tablets and laptops. iPass
(NASDAQ: IPAS) is the world's largest commercial Wi-Fi network, with 19 million
hotspots in airports, hotels, airplanes and public areas spanning 100 countries
across the globe. In the rapidly changing technology of Internet connectivity,
iPass is the industry pioneer in ensuring businesses have unlimited access to
unlimited content.


NOTE: iPass® is a registered trademark of iPass Inc. Open Mobile, OME, Open
Mobile Express, Open Mobile Exchange and OMX are trademarks of iPass Inc.
Wi-Fi® is a registered trademark of the Wi-Fi Alliance. Other company names,
logos and product or service names mentioned herein are the trademarks owned by
their respective owners.


About Maguire Asset Management, LLC
Maguire Asset Management is a value-oriented investment firm focused on creating
long-term shareholder value by engaging constructively with managements and
boards of undervalued public companies.


About Francis Capital Management, LLC
Francis Capital Management, LLC is an investment advisor based in Santa Monica,
California that focuses on event-driven investments.


About Foxhill Opportunity Fund, L.P.
Foxhill, founded in 2006, is an SEC registered event driven hedge fund with
particular expertise in distressed and special situations.   Employing a
rigorous fundamental research process, positions are established with a margin
of safety to mitigate permanent impairment of capital.  The focus is situation
driven rather than security dependent, looking across capital structures to
create positions with the best risk/reward profile. The portfolio is eclectic
with many idiosyncratic investments which Foxhill expects will add value through
time. Foxhill tends to focus on the undiscovered and under covered, with
investments in niche situations.


Additional Information and Where to Find It
iPass intends to file with the Securities and Exchange Commission (the “SEC”)
and expects to mail to stockholders a proxy statement relating to the iPass 2015
Annual Meeting of Stockholders. Stockholders are urged to read the proxy
statement and any related documents when they become available as they contain
important information. Stockholders may obtain free copies of these documents
and other documents filed with the SEC by iPass at the SEC’s website at
www.sec.gov. These documents can also be obtained free of charge from the iPass
website at www. ipass.com.


iPass Contact
Mike Bishop, The Blueshirt Group
Tel. +1 415-217-4968
Email: mike@blueshirtgroup.com


Stockholder Group Contact
Damien Park, Hedge Fund Solutions, LLC
Tel. +1 215-325-0514
dpark@hedgerelations.com







8

